Citation Nr: 0714588	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  00-24 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from October 14 to December 
10, 1981.

This appeal is from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), which, in pertinent part, denied service 
connection for an acquired psychiatric illness.  The Board of 
Veterans' Appeals (Board) remanded the claim in January 2002 
and in September 2003.

The January 2002 remand referred an unadjudicated claim for 
service connection for post-traumatic stress disorder (PTSD) 
to the RO.  It remains unadjudicated, and it is referred 
again for appropriate action.  Any reference to PTSD in this 
decision is in the context of summarizing medical evidence.  
This decision makes no finding or conclusion regarding a 
claim for service connection for PTSD.


FINDINGS OF FACT

1.  No psychiatric disorder was noted at the time of entry 
into active service, and clear and unmistakable evidence 
establishes that any psychiatric disorder present in service 
existed before examination, acceptance and enrollment into 
service.

2.  Clear and unmistakable evidence establishes that a 
preexisting psychiatric disorder was not aggravated during 
active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided with notice as to 
assignment of effective dates.  However, he is not prejudiced 
by this lack of notice because the Board is denying his claim 
for service connection, thus rendering moot any question as 
to assignment of a disability rating or effective date.  

The veteran's claim pre-dated enactment of the VCAA.  An 
October 1999 VA letter informed the veteran of the basic 
elements of a successful claim, including a list of types and 
possible sources of evidence pertinent to the claim, but 
without information about the veteran's rights and his and 
VA's respective burdens as mandated by the VCAA.  VA 
satisfied the remaining duty to notify by means of a letter 
dated in March 2002 and readjudicated the claim in October 
2002.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III).  The veteran was informed of the requirements 
of a successful claim for service connection, that is, 
evidence of current disability, of incurrence or aggravation 
of a medical condition in service or during a presumptive 
period, and of a link between the current disability and 
service.  He was informed of his and VA's respective duties 
in obtaining evidence and asked to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  The content of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Records and reports from VA and non-VA health treatment 
providers are associated with the claims file.  Appropriate 
VA examinations were afforded the veteran in July 2002 and 
March 2004.  VA obtained an independent medical expert's 
opinion, which was deemed necessary to decide the claim, and 
afforded the veteran the opportunity to respond.  38 C.F.R. 
§§ 20.901, 20.903 (2006).

Therefore, the Board finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Dingess, 19 Vet. App. 473; Pelegrini II, 18 
Vet. App. 112; Quartuccio, 16 Vet. App.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


II.  Service Connection

A.  Factual Background

The veteran asserts he has a current psychiatric disorder, 
variously diagnosed, that began during or is a result of his 
period of active service.  He attributes his disorder to 
physical abuse and ridicule by his commanders and fellow 
servicemen during service because of a pre-existing enuresis 
disability.

Prior to active service, the veteran was hospitalized at age 
eight at a private facility in October 1972.  He was 
diagnosed as having non-psychotic organic brain syndrome with 
hyperkineses and depression.  Private treatment records dated 
in December 1976 and January 1977 noted that the veteran had 
emotional and behavioral problems comprising stealing, 
truancy, fire setting, threats, vandalism, breaking into a 
house, running away, arrest, and attack of another child with 
a scissors.

The veteran's service medical records are negative of any 
reports of or treatment for any psychiatric disorder.  Upon 
entrance examination in September 1981, psychiatric 
evaluation was normal.  The veteran denied a history of any 
psychiatric problems, specifically denying past psychiatric 
treatment or past hospitalization for any reason.  The 
veteran was treated for functional enuresis during service.  

A copy of a letter from the veteran to his mother dated in 
November 1981 stated that he might be getting an honorable 
discharge because he had been having a problem with bed 
wetting, probably because he was nervous.  He stated he did 
not know why he had been having the problem because he had 
not wet the bed for about three years.

A December 1981 Naval Aptitude Board Report shows that the 
veteran was referred for evaluation because of his refusal to 
acknowledge and accept his military obligation.  He had 
accumulated 16 demerits in 8 weeks of training and was 
evaluated as unwilling to function as a recruit.  His 
attitude toward the military was characterized as frightened.  
He appeared to be immature with no motivation to succeed.  He 
refused to accept military authority and discipline and was 
resolute in his desire for separation from the Navy.  The 
Board recommended that he be administratively separated from 
service as unsuitable for training due to his refusal to 
accept and adjust to military training.  It was noted that he 
had no mental or physical disability which would warrant his 
discharge by reason of physical disability.  His DD 214 shows 
honorable discharge for the convenience of the government.
        
After the veteran's separation from service, a September 1983 
report from N. Neaves, M.D., shows that he sought help with 
emotional problems.  The veteran reported that at age 16 he 
had abused speed and marijuana, which eventually he stopped 
because he became paranoid.  He felt that people were after 
him, and that they were reading his mind.  Dr. Neaves opined 
he presented a somatic preoccupation and reported periods of 
enuresis, such as when he was in the Navy, which resulted in 
his discharge.  The diagnosis was schizophreniform disorder.

A January 1985 private hospital treatment record shows that 
the veteran presented with reports of occasional auditory 
hallucinations and paranoia.  He reported that he had been 
kicked out of the Navy after two months of service because he 
wet the bed.  The diagnosis was schizophreniform disorder and 
rule out chronic paranoid schizophrenia.

In a January 1985 psychological assessment, the veteran 
reported that he became paranoid while in the Navy and then 
continued to have unrealistic beliefs thereafter.  The 
diagnosis was schizophreniform disorder and mixed substance 
abuse, in remission.
        
Private treatment records of show that in March 1992 the 
veteran was diagnosed as having dysthymia and a personality 
disorder.  In June 1993, he was diagnosed as having a 
schizophreniform disorder.  Upon evaluation by R. Medi, M.D., 
in October 1996, the veteran reported having an incestuous 
relationship with his mother.  He was diagnosed as having a 
psychotic disorder, not otherwise specified, and borderline 
personality disorder.  Psychological assessment in November 
1997 revealed similar diagnoses. 

Private outpatient and inpatient treatment records of October 
1997 to October 1998 reveal, in pertinent part, that the 
veteran was treated for symptoms associated with paranoid 
ideation and schizoaffective disorder with paranoid features 
as well as borderline personality trait.  An October 1998 
history of present illness reported a history of paranoid 
delusions since age 19, at which time he was admitted to Big 
Spring State Hospital.

A July 1999 medical statement from L. Levison, M.D., reported 
he had treated the veteran since March 1999.  He stated the 
veteran suffers from schizophrenia as characterized by 
paranoid ideas.  He related that during service the veteran 
developed enuresis, which had not been a problem previously, 
and paranoid ideas.  He also related that the veteran 
obtained a psychiatric discharge from the Navy.  He opined 
that the veteran's psychiatric state was exacerbated by his 
military service.

A March 2000 medical record from Dr. Medi shows that the 
veteran had anxiety and paranoia and could benefit from 
special services and consideration.

An August 2000 medical record from M. Patel, M.D., relates 
the veteran's report that naval officers abused, ridiculed 
and talked about him while he was in the Navy.  He indicated 
that the more abusive they became, the more he regressed, 
ultimately resulting in his wetting the bed at night.  He 
added that subsequent to service, he had several nervous 
breakdowns and was hospitalized in 1985, 1992, 1995, and 
1999.  Dr. Patel opined the veteran was faking psychotic 
symptoms, which she could not elicit upon examination.  Dr. 
Patel diagnosed PTSD secondary to his Navy experiences, major 
depression, and chronic anxiety disorder.

Private outpatient treatment records of March 1999 to 
December 2001 show, in pertinent part, that the veteran 
continued to be treated for symptoms associated with PTSD, 
anxiety disorder, and anxiety neurosis.

In June 2001, the veteran testified at a personal hearing.  
He asserted that his current psychiatric disorder was the 
result of his period of active service in the Navy.  He 
stated that he had no psychiatric disorder prior to his 
entrance into service.  He attributed his disorder to the 
treatment he received from his commanders and fellow 
servicemen during service which was the result of his 
enuresis disorder.  He asserted he was ridiculed and 
physically abused because he wet his bed at night.  He 
indicated that he had experienced bed wetting prior to 
service when he was younger, but that it recurred during 
service because he was traumatized about being there.  He 
stated that following service, he attempted suicide in 1983 
and tried to get help, but was refused treatment.  He added 
that the symptoms associated with his psychiatric disorder 
have continued since then.

A July 2001 lay statement stated that the author had not been 
around the veteran in his pre-teen and teen years, but he 
recognized that the veteran had changed upon return from 
service.  He stated that the veteran's self-esteem and 
spirits were very low.  He reported that the veteran had a 
hard time keeping any job that required working around people 
and that his short stint in the Navy may have contributed to 
his paranoia of people.

A May 2002 letter from the veteran's private physician, E. 
Olson, M.D., reported the veteran had well-established PTSD.  
The veteran reported that he had been treated in an extremely 
humiliating and abusive fashion in 1981 during his 10-year 
career in the Navy.  He reported being frequently accused of 
being homosexual and being ridiculed for his nocturnal 
enuresis and for his Texas accent.  He reported recurrent 
reenactments of these traumatic events throughout his adult 
life.  Dr. Olson concluded that if one accepts the 
allegations enumerated by the veteran, then the diagnosis of 
PTSD is supportable.  The veteran was also diagnosed as 
having somatization disorder, generalized anxiety disorder, 
and delusional disorder.
 
A July 2002 VA examination report shows that the veteran 
reported that his parents were divorced when he was 7 years 
old.  He continued to live with his mother, who he described 
as an alcoholic.  He dropped out of school in the seventh 
grade and went to live with his uncle who was a painter, from 
whom he learned the painting trade.  When he turned 17 years 
of age, his mother signed for him to join the United States 
Navy.  In October 1981, he went to boot camp, wherein he 
reported that he had enuresis with bed-wetting at night.  He 
reported being harassed by the training noncommissioned 
officers and other recruits because of his enuresis.  He 
stated that he was forced to wear his wet underwear, which 
caused a rash.  He also stated he was raped in shower while 
standing at a urinal when another recruit came up behind him 
and penetrated his anus for a period of 3 seconds.  He was 
boarded out of the Navy two months later in December 1981. 

The veteran reported that he had a history of enuresis up to 
the age of 12 years old.  He had no enuresis between the ages 
of 12 and 17, until he joined the Navy.  He reported that he 
experimented with alcohol, tobacco, and marijuana from age 10 
until he joined the Navy at age 17.  He reported that after 
his discharge from the Navy he became addicted to crack 
cocaine, alcohol, marijuana, and methamphetamine until 1995 
when he stopped using all substances, including alcohol.  He 
reported being hospitalized in 1992, 1995, 1998, and 1999 for 
his symptoms.  The diagnosis was polysubstance dependence, 
factitious disorder, and borderline personality disorder.

An August 2002 VA outpatient treatment record shows that the 
veteran had returned to the VA examiner to complain about the 
July 2002 examination report referenced above.  He indicated 
that he had never been diagnosed with a factitious disorder 
in all of the psychiatric and psychological evaluations which 
he had had over the prior 21 years.  He argued that the 
private physician who had asserted that his PTSD was due to 
service and the VA examiner should provide the same 
diagnosis.  He repeatedly asserted that he had not lied 
during the interview.  The examiner related that the 
examination report had agreed with his statements and that 
the veteran was welcome to obtain a second opinion.  After 20 
minutes of his repeating the above statements, the examiner 
dismissed the veteran from his office.

A September 2002 addendum to the July 2002 VA examination 
report states the examiner reviewed all of the veteran's 
records, and he continued to have the same opinions as he had 
written in this original examination report.  In fact, in 
noting his first hospitalization at age 7 due to fire 
starting; threats of death to his mother, sister, and others; 
and his inability to accept his parents' divorce, all 
appeared to be precursory behaviors of a borderline 
personality disorder, even though DSM-IIIR and DSM-IV 
discourage a diagnosis of a personality disorder prior to the 
age of 18 years.  Those behaviors exhibited at age 7 appeared 
similar to his behaviors in his one month and 27 days of 
active duty in the Navy boot camp and behaviors exhibited 
after his discharge that have alienated him from his family.

A March 2004 VA examination report states that the examiner 
reviewed the veteran's entire claims folder.  The veteran 
reported being sexually abused as a child by his sister's 
friends and probably his mother, but the examiner did not 
know if this was delusion or fact.  He also reported living 
in the streets from age 12 to 16 and being sexually abused by 
many street men.  He stated that he was sexually abused 
during his military service, but only for a few seconds, and 
that after that he started wetting the bed.  He said that he 
was a male prostitute for drugs from age 16 to 23.
        
The examiner diagnosed, in pertinent part, depression, not 
otherwise specified, with paranoid delusional disorder; 
generalized anxiety disorder with panic attacks; and rule out 
schizoaffective disorder, depressed type, with paranoid 
persecutory delusions, depressed mood for more than 20 years 
according to him, no energy, no motivation, and no social 
interaction.  The examiner also noted a borderline 
personality disorder, based on an early developmental 
problem, truancy, and conduct disorder as a child with 
substance abuse history; sexual inappropriateness; self-
mutilation history; episodes of dysphoria, irritability, and 
paranoid ideation; and not able to maintain interpersonal 
relationships.  

The examiner opined that the veteran's longitudinal history 
started at a very early age when he was showing a conduct 
disorder as a child and also as an adolescent.  He had 
aggressive behavior and was running from home.  At a very 
early age, 10 years old, he was having sexual problems.  He 
said that he was sexually abused by his sister's friends and 
he suspected his mother of abusing him sexually.  He was 
trespassing and stealing liquor.  He was later abusing 
alcohol and marijuana.  He reported being a male prostitute 
from age 16 to 23.  He had poor performance in school.  He 
had been having severe anxiety problems and paranoid 
delusional behavior.  The examiner believed the paranoid 
delusional disorder he had before he joined the Navy.  After 
his discharge from the service in 1983, he developed 
psychotic symptoms with paranoid delusional disorder and 
auditory and visual hallucinations after he was using 
alcohol, cocaine, methamphetamines, and PCP.  He had several 
psychiatric and medical hospitalizations, but the examiner 
opined that substance abuse was very important in 
exacerbating his paranoid delusional symptoms and also his 
depression and anxiety symptoms.  He had panic attacks, 
anxiety and depression since 1999.  The examiner concluded 
that the veteran's psychotic symptoms and anxiety disorder 
that he reported, like panic attacks and generalized anxiety 
panic attacks and agoraphobia and claustrophobia, were not 
directly related to the time he was in service in the U.S. 
Navy.  The examiner could find no correlation at this point.

In September 2006, the Board obtained the opinion of an 
independent medical expert (IME) regarding whether the 
veteran had one or more psychiatric disorders prior to 
entrance into service, and if so, whether any of them were 
aggravated by service.  The Board also asked whether the 
veteran now has any psychiatric disorder other than PTSD that 
began in service.

The expert reviewed the veteran's claims file.  He stated 
that it could be concluded with clear and unmistakable 
certainty that the veteran suffered from a psychiatric 
disorder prior to entry into active service, including a 
conduct disorder, nonspecific depression, anxiety, and 
personality disordered symptoms.  He emphasized that there 
was clearly a certainty that the veteran was psychiatrically 
disordered prior to his entry into active service.  The 
doctor went on to state that it was highly unlikely that the 
veteran's short period of time in the service would be likely 
to cause any permanent increase in severity in the future 
course of his already pre-existing and marked psychiatric 
impairment.  Finally, the doctor stated that the veteran's 
psychiatric course subsequent to active duty was neither 
reflective of nor causally explained by his brief period of 
active service.  He stated that the Axis I diagnoses (i.e., 
depression, anxiety, paranoid, psychotic with hallucinations) 
were not likely to be related in any significant way to his 
brief period of active service in 1981.

A July 2007 response from K. Jensen, Ph.D., the veteran's 
treating psychologist, stated that she had reviewed the 
veteran's medical records and spoken to several family 
members.  She stated that the veteran did not have a clear 
and unmistakable diagnosis of a psychiatric disorder prior to 
service.  She stated that the psychiatric treatment and 
hospitalization at age eight for emotional and behavioral 
problems, which persisted into adolescence and included 
stealing and truancy, were situational responses to being 
left unattended by an alcoholic mother.  She reported that 
the veteran's mother admitted to heavy drinking and long 
absences from home during this period, which resulted in the 
veteran and his brother often wandering the streets, and much 
of the steeling being for food.  The psychologist reported 
that for a year, when the veteran was about 10 or 11 years 
old, he lived with an aunt, uncle, and cousins, at which time 
he thrived, doing well in school, participating in cub 
scouts, and in athletics.  The veteran resumed his prior 
behavior when he resumed living with his mother.  The 
psychologist stated that the aunt corroborated this history 
in a telephone conversation.

Dr. Jensen reported the veteran's history of childhood 
enuresis that had stopped by age 14 and resumed in service, 
for which he had medical but not psychiatric evaluation.  She 
related the veteran's description of emotional and physical 
abuse in service because of his enuresis, at which time he 
began to believe the recruits in the bunk near him could read 
his mind.  She stated this was the first known occurrence of 
this delusion, and there was no prior history of delusional 
disorder.  She reported his current diagnosis as PTSD, 
directly related to his time in service.  She opined that 
even if the veteran was predisposed to PTSD because of 
childhood trauma, he would not be disabled to this current 
state but for the events in service.


B.  Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

To the extent the veteran's claim includes service connection 
for personality disorder, congenital or developmental defects 
such as personality disorders are not diseases or injuries 
for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2006).  However, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service connected.  38 C.F.R. 
§ 4.127.

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
see Wagner v. Principi, 370 F.3d 1989, 1096 (Fed. Cir. 2004); 
see also VAOPGCPREC 3-2003.

A presumption of soundness like the presumption that section 
1111 affords wartime veterans also applies to peacetime 
veterans.  See 38 U.S.C.A. § 1132 (West 2002).  The lower 
standard of rebuttal of the presumption of soundness that 
section 1132 affords peacetime veteran's is abrogated by 
section 1137, which provides, in pertinent part, that 
"notwithstanding the provisions of section[] 1132 . . . , 
the provisions of section[] 1111 . . . shall be applicable in 
the case of any veteran who serviced in the active . . . 
naval . . . service after December 31, 1946."  38 U.S.C.A. 
§ 1137 (West 2002).  The veteran had such service.

"A preexisting injury or disease will be considered to have 
been aggravated by active . . . naval . . . service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153 (West 2002); see 38 C.F.R. § 3.306(b) 
(2006).  "[A]n increase in disability must consist of 
worsening of the enduring disabilty . . .."  Davis v. 
Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).

The effect of section 1111 on claims for 
service-connected disability thus may be 
summarized as follows.  When no 
preexisting condition is noted upon entry 
into service, the veteran is presumed to 
have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government 
may show a lack of aggravation by 
establishing that there was no increase 
in disability during service or that any 
"increase in disability [was] due to the 
natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not 
entitled to service-connected benefits.  
However, if the government fails to rebut 
the presumption of soundness under 
section 1111, the veteran's claim is one 
for service connection.  This means that 
no deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.  See 38 
C.F.R. § 3.322.

Wagner, 370 F.3d at 1096.

"[S]ection 1111 applies when a claimed disability is not 
noted upon entering service, and section 1153 applies when 
the claimed disability is noted upon entry."  Jordan v. 
West, 17 Vet. App. 261, 272 (2003) citing Joint Motion of the 
Parties, Oct. 27, 2002 (emphasis in original).

As a practical matter, section 1153 and 
38 C.F.R. § 3.306(b) would have no impact 
on cases in which the presumption of 
sound condition had been applied and 
rebutted.  In such cases, VA would have 
been required under section 1111 to find 
by clear and unmistakable evidence that 
the condition was not aggravated by 
service in order to conclude that there 
was preexisting injury or disease.  Such 
a finding would necessarily be sufficient 
to rebut the presumption of aggravation 
under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b).

VAOPGCPREC 3-2003  18.

The plain language of section 1111 provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003.  VA amended 
the regulation implementing the presumption of soundness in 
2005 to make it consistent with the statute.  See 38 C.F.R. 
§ 3.304(b) (2006); cf. Cotant v. Principi, 17 Vet. App. 116, 




124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).

Regarding the characteristics of clear and unmistakable 
evidence, "The word 'unmistakable' means that an item cannot 
be misinterpreted and misunderstood, i.e., it is undebatable.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing 
Webster's New World Dictionary 1461 (3rd Coll. ed. 1988) 
(other citations omitted).

[T]he standard of proof for rebutting the 
presumption of soundness is not merely 
evidence that is cogent and compelling, 
i.e., a sufficient showing, but evidence 
that is clear and unmistakable, i.e., 
undebatable .... [and] the question is not 
whether the Secretary has sustained a 
burden of producing evidence, but whether 
the evidence as a whole, clearly and 
unmistakably demonstrates that the injury 
or disease existed prior to service.

Cotant, 17 Vet. App. at 132, citing Vanerson v. West, 12 Vet. 
App. 254, 261 (1999).

Clear and unmistakable evidence rebutting the presumption of 
soundness can be any evidence of record.  The implementing 
regulation, 38 C.F.R. § 3.304(b) (2006), includes 
consideration of 

medical judgment, accepted medical 
principles, history with regard to 
clinical factors pertinent to basic 
character, origin, development of injury 
or disease, and "thorough analysis of 
the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof."

Adams v. West, 13 Vet. App. 453, 456 (2000).

There is no absolute rule in the statute, the regulation, or 
the case law requiring contemporaneous clinical evidence or 
precluding medical opinion in rebutting the presumption of 
soundness.  See Harris v. West, 203 F.3d 1347, 1349-51 (Fed. 
Cir. 2000).  All the evidence of record is for consideration, 
including testimony, which can be competent or incompetent, 
credible or incredible.  See Vanerson, 12 Vet. App. at 261.  
"The Board may find that the evidence is of such low 
probative value that it does not affect the 'unmistakability' 
of the evidence showing preservice inception of the [disorder 
at issue]."  Id.

The veteran was accepted and enrolled in service without 
notation on his entrance physical examination of psychiatric 
disease or defect.  He is presumed sound on entrance.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2006).

Medical records dated in 1972, prior to the veteran's active 
service, show that he was diagnosed as having nonpsychotic 
organic brain syndrome with hyperkinesis and depression.  
Private treatment records dated in December 1976 and January 
1977 also noted that he had emotional and behavioral problems 
prior to service.

The IME's interpretation of the documents that pre-date 
service is wholly persuasive that the veteran's psychiatric 
illnesses, variously diagnosed, pre-existed service.  The 
opinion's reference to numerous documents in the claims file 
is persuasive that the expert's review of the record was 
comprehensive.  As interpreted by the IME, it could be 
concluded with clear and unmistakable certainty that the 
veteran suffered from a psychiatric disorder prior to entry 
into active service, including a conduct disorder, 
nonspecific depression, anxiety, and personality disordered 
symptoms.  

The March 2004 VA examiner's opinion that the veteran had a 
paranoid delusional disorder prior to service was likewise 
based on comprehensive review of the claims file.  This 
opinion and the IME's opinion bolster each other and add 
weight to their opinion of preexisting psychiatric illness, 
and are further supported by the pre-service medical records 
showing diagnoses of acquired psychiatric disorders.

The veteran submits the opinion of Dr. Jensen, his treating 
psychologist to demonstrate that he did not have a 
psychiatric disorder prior to service.

The probative value of Dr. Jensen's opinion is virtually nil 
for several reasons.  First, while she stated that she 
reviewed the veteran's extensive medical records, she did not 
specifically discuss them in providing her opinion.  There is 
no mention of the pre-service diagnoses of nonpsychotic 
organic brain syndrome with hyperkinesis and depression.  She 
noted only that the veteran was hospitalized age eight for 
emotional and behavioral problems.  To the extent that Dr. 
Jensen's opinion is based upon history provided by the 
veteran and his aunt, these sources are not credible for the 
reasons discussed below.

Dr. Jensen asserts that the veteran's aunt's report of his 
normal social and scholastic adjustment during a year in her 
care is evidence that the veteran was not psychiatrically ill 
prior to service.  The aunt's recollection of events more 
than 30 years ago are not credible in light of the veteran's 
childhood psychiatric records dated from 1972 to 1977.  
First, these records contain contemporaneous clinical 
histories of the movement of the veteran's family between two 
towns in Texas, including one move at age 11, and none of 
them include a mention of the veteran's living with an aunt 
when he was 10 or 11 years old, i.e., some time from 1974 to 
1976, for one full year.  Moreover, while the veteran's aunt 
reported that he had no difficulties while living with her 
for one full year, it strains credibility that his summarized 
clinical history would omit a year of complete abatement of 
the behavioral problems for which he was repeatedly evaluated 
and treated if such an event had happened.

Dr. Jensen's opinion that the veteran did not have a 
psychiatric disorder prior to service is predicated in part 
upon her conclusion that the well-adjusted year the aunt 
reported proves his behavior was solely a situational 
response, and not evidence of psychiatric illness.  In 
finding the alleged well-adjusted year living with the aunt 
never happened, the Board also rejects Dr. Jensen's 
conclusion that the veteran did not have a psychiatric 
illness prior to service.  The Board finds that her opinion 
does not mitigate the weight of the pre-service medical 
records containing diagnoses of 



nonpsychotic organic brain syndrome with hyperkinesis and 
depression and the IME and March 2004 VA examiner's opinions 
as clear and unmistakable evidence that the veteran had an 
acquired psychiatric disorder prior to service.

Dr. Jensen's other reason for concluding the veteran had no 
psychiatric illness before service is her finding that the 
veteran first had psychotic delusions in service.  She 
reports no source of that information other than the veteran.  
The veteran is a demonstrably unreliable historian and has 
been diagnosed as having a factitious disorder.  

The veteran told the January 1985 psychiatric tester that 
while in the Navy he began believing others could read his 
mind.  He had previously told Dr. Neaves in September 1983, 
nearly two years after service, of abusing drugs when he was 
sixteen and believing people were reading his mind at that 
time, i.e., before entering service.  This is actually the 
first documentation of his report of delusions.  His October 
1998 hospital admission history included onset of delusions 
at age 19, which (noting his 1964 birth date) is more than a 
year after separation from service.  His account at various 
times places the onset of psychotic delusions before, during, 
and after service.

It is significant that the veteran told Dr. Neaves that his 
separation from the Navy was for bed wetting without 
mentioning delusional symptoms in service.  The veteran's 
failure to mention delusional symptoms in service while 
reporting his Navy experience in the context of seeking 
treatment for psychiatric symptoms is very persuasive that he 
did not have such symptoms in service.  Further, the VA 
examiner in March 2004, after reviewing the claims folder, 
stated that he believed that the veteran had a paranoid 
delusional disorder before he joined the Navy.  

Dr. Jensen based her opinion that the veteran did not have 
preexisting psychiatric illness in part on a factual finding 
that the veteran's psychotic delusions started in service.  
That finding relied upon incredible history from the veteran.  
Consequently, the opinion is non-probative of whether the 
veteran had a psychiatric 



disorder before service.  Her opinion does not render the 
evidence of pre-existence less than clear and unmistakable.  
Vanerson, 12 Vet. App. at 261.

The veteran clearly and unmistakably had a psychiatric 
disorder prior to active service.  Nonetheless, he is still 
presumed sound for the purpose of adjudicating service 
connection, unless clear and unmistakable evidence shows the 
pre-existing psychiatric illness was not aggravated by 
service.  If there was no permanent increase in the severity 
of his psychiatric illness, there was no aggravation.  Davis, 
276 F.3d at 1344.

The IME opinion is wholly persuasive that the veteran's pre-
existing psychiatric disorder was not aggravated in service.  
The IME concluded that it was highly unlikely that the 
veteran's short period of time in the service would be likely 
to cause any permanent increase in severity in the future 
course of his already pre-existing and marked psychiatric 
impairment.  

Dr. Jensen's report of the veteran's first psychotic delusion 
in service can be construed as evidence of increased symptoms 
in service of a pre-existing psychiatric illness, 
notwithstanding her conclusion that psychosis began in 
service, and taking her report in the light most favorable to 
the veteran's claim.  As evidence of aggravation in service, 
it is of such low probative value that it does not affect the 
"unmistakability" of the evidence showing there was no 
aggravation in service.  Vanerson, 12 Vet. App. at 261.

The service medical records are silent for complaint, 
diagnosis, or treatment of such symptoms.  The record shows 
the veteran sought treatment for enuresis.  The veteran's 
November 1981 letter to his mother mentions only nervousness 
and not delusional symptoms or the abuse that he has 
variously reported caused or resulted from his enuresis.  The 
silence during service as to psychiatric symptoms, both of 
the service medical records and of the veteran in his letter, 
is persuasive that the veteran did not have the alleged 
psychiatric symptoms in service.  In fact, the VA examiner in 
September 2002 concluded that the veteran's behavior in 
service was reflective of a borderline personality disorder.  
See 38 C.F.R. § 3.303(c), 4.9.

The IME traced the course of the veteran's psychiatric 
illness from before service to the present.  He concluded 
there was no aggravation during or because of service.  The 
detailed analysis concluding there was no aggravation in 
service is clear and unmistakable.  The contemporaneous 
evidence fails to document aggravation.  The IME's medical 
opinion is supported by the service medical records, which 
were negative for any treatment or findings of an acquired 
psychiatric disorder.  Further, the veteran did not seek any 
treatment for psychiatric problems until nearly two years 
after his separation from service.  

Dr. Levison's July 1999 report to the effect that the veteran 
developed previously nonexistent enuresis in service is 
patently contradicted by the veteran's November 1981 letter, 
which is clear in its reference to enuresis prior to service.   
The doctor's report of onset of the veteran's paranoid ideas 
in service is discredited for the reasons stated above.  The 
report of the veteran's psychiatric discharge is also 
patently contradicted by the Navy Aptitude Board report and 
his DD 214.

The veteran's report to Dr. Olson of 10 years' service 
further reveals his unreliability as a historian.  To the 
extent that Dr. Patel's August 2000 report of major 
depression and Dr. Olson's May 2002 report of somatization 
disorder, generalized anxiety disorder, or delusional 
disorder suggest aggravation of any of these in service, the 
predication of such conclusion on history from the veteran 
negates their probative value as support of such a 
conclusion.

The July 2001 lay statement speculating that the veteran's 
short stint in the Navy might have contributed to his 
paranoia of people is not cognizable as evidence of paranoia 
as a medical condition, because the writer does not report 
having the qualifications to report paranoia.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  The lay observation of a 
change in spirits after discharge from the Navy is not 
evidence of an increase in severity of any medical condition.

The evidence is clear and unmistakable that the veteran did 
not have the symptoms of psychiatric illness in service that 
he alleges.  The conclusion that the veteran did not have the 
alleged symptoms in service compels the conclusion he did not 
suffer 



aggravation of pre-existing psychiatric illness in service, 
i.e., the conclusion is undebatable.  Vanerson, 12 Vet. App. 
at 258.

There is clear and unmistakable evidence that the veteran 
entered service with a psychiatric disorder, and that 
psychiatric disorder was not aggravated by his service.  Such 
evidence as there is to the contrary is of no weight, or 
otherwise non-probative.  12 Vet. App. 261.  The presumption 
of soundness is rebutted.  38 U.S.C.A. § 1111 (West 2002).

The Board does not address the issue of aggravation under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  
The rebuttal of the resumption of soundness includes a 
factual finding that the veteran's claimed psychiatric 
illness was not aggravated by service.  Sections 1153 and 
3.306 can have no practical effect.  VAOPGCPREC 3-2003.

Finally, whereas the Board concludes that an acquired 
psychiatric disorder preexisted and was not aggravated by 
service, 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2006), the 
veteran does not have disability resulting from disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  As discussed above, 
Dr. Jensen's opinion that the first known occurrence of a 
delusion was during service is not persuasive.  The IME 
concluded that the veteran's psychiatric course subsequent to 
active duty was neither reflective of nor causally explained 
by his brief period of active service.  The March 2004 
examiner also concluded that the veteran's psychotic symptoms 
and anxiety disorder were not directly related to the time he 
was in service in the U.S. Navy.  The veteran was not 
diagnosed as having a psychosis within one year of his 
separation from service.  See 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107 (West 2002).  Entitlement 


to service connection for an acquired psychiatric disorder is 
not warranted.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


